

116 HR 1411 IH: Respect for Peace Corps Volunteers Act
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1411IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mr. Sires (for himself, Mr. Graves of Louisiana, Mr. Garamendi, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Peace Corps Act to allow former volunteers and officers and employees to use the seal,
			 emblem, or name of Peace Corps on death announcements and grave stones.
	
 1.Short titleThis Act may be cited as the Respect for Peace Corps Volunteers Act. 2.Use of official seal, emblem, and name of the Peace CorpsSubsection (b) of section 19 of the Peace Corps Act (22 U.S.C. 2518) is amended—
 (1)in paragraph (1), by inserting before the period at the end the following: , except that the official seal or emblem and the name Peace Corps may be used on any death announcement, gravestone, plaque, or other grave marker of any person who served as a volunteer or as an officer or employee of the Peace Corps under such rules as may be prescribed by the Director; and
 (2)in paragraph (2), in the first sentence, by inserting or in accordance with the exception specified in paragraph (1), before shall be fined. 